UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2011 Date of reporting period:February 28, 2011 Item 1. Reports to Stockholders. Annual Report Class I Shares (AASFX) Class A Shares (AASAX) February 28, 2011 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 13 SCHEDULE OF SECURITIES SOLD SHORT 24 SCHEDULE OF OPEN FUTURES CONTRACTS 26 STATEMENT OF ASSETS AND LIABILITIES 27 STATEMENT OF OPERATIONS 28 STATEMENTS OF CHANGES IN NET ASSETS 29 FINANCIAL HIGHLIGHTS 30 NOTES TO FINANCIAL STATEMENTS 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 43 BASIS FOR TRUSTEES’ APPROVAL OF SUB-ADVISORY AGREEMENTS 44 NOTICE OF PRIVACY POLICY & PRACTICES 47 ADDITIONAL INFORMATION 48 Dear Shareholder: Global markets have been in recovery mode since the end of the 2008 financial crisis. The returns generated by the S&P 500 throughout the recovery have been no less than stellar.Nonetheless, the Index is still more than 15% below its highs set in late 2007 and it is currently trading at levels seen ten years ago. Over the past twelve months, equity markets have performed well but underwent their first significant correction since bottoming in early 2009. The correction that began in May 2010 was a sharp shift towards risk aversion driven by solvency issues in Europe and double-dip recession concerns in the U.S.These fears were exacerbated by inflationary pressures in Emerging Markets, and volatility spikes surrounding the May 6th Flash Crash.Now that the markets have recovered and recaptured a substantial portion of their 2008 – 2009 losses, we foresee greater unpredictability and further volatility in the markets as we move forward. Two new strategies joined the fund during the year. Emerging Market Equity, managed by DuPont Capital, and Global Macro, managed by Armored Wolf.DuPont Capital was added in March 2010 and is a ‘long-only’ directional strategy. We feel that emerging market growth is an attractive long-term theme and that the strategy has the potential to generate superior returns relative to developed markets.Armored Wolf was added to the Fund in May 2010. The Global Macro strategy seeks to profit, both long and short, from macro imbalances created by global inflation and deflation. We believe both of these managers are valuable additions to the Fund and enhance the quality of the portfolio management team. For the fiscal year ended February 28, 2011, the Alternative Strategies Mutual Fund’s Class I shares returned 4.45%, while the HFRX Global Hedge Fund Index, the Fund’s most statistically relevant benchmark, returned 6.29%. The Fund experienced a 6.59% drawdown in May and June in conjunction with a global shift towards risk aversion sparked by the European Sovereign Debt Crisis and May 6th Flash Crash.The broad market selloff pulled the S&P 500 down 12.80% in two months. During this correction, all of the Fund’s strategies lost less than the broad market. Global Macro and Emerging Equities, together representing 38.68% of Fund assets at the end of April 2010, were hit hardest, down 6.63% and 10.05% respectively. Emerging Markets and Global Macro struggled as solvency fears threatened global economic growth and the re-flation investment theme. Specifically, securities of commodity-based emerging economies and positions built to capitalize on inflationary pressures lost value as deflationary concerns spiked.While more directional allocations to Emerging Equities and Global Macro detracted from performance in May and June, the Fund’s multi-strategy approach and more defensive allocations to Long Short, Market Neutral and Convertible Arbitrage contributed to performance and helped the Fund mitigate the early summer correction. Market Neutral and Convertible Arbitrage performed well as volatility increased and risk aversion flooded the market. The low beta Market Neutral allocation generated alpha through stock selection as the portfolio’s short positions underperformed long positions. The Convertible Arbitrage allocation capitalized on higher volatility through the active management of the portfolio’s equity hedges.As the market recovered, so did the Fund; gaining more than 8.23% over the next four months, while the S&P 500 and HFRX Global Hedge Fund Index gained 15.53% and 4.30% respectively. While the Fund underperformed the S&P 500 during the recovery due to its allocations to defensive (hedged) strategies, the Fund performed very well relative to its hedge fund benchmark. All but one of Fund’s strategies, Global Macro, recovered their losses and posted positive gains over the twelve months ending February 2011. In this volatile market environment, the Fund’s managers traded frequently, resulting in a high portfolio turnover.The high 3 turnover, although lower than last year, was driven by the quarterly rebalancing of the Research Affiliates Market Neutral portfolio, as well as, active risk management by the Global Macro, Long Short, Emerging Markets, and Convertible Arbitrage managers.The primary costs of high turnover are larger brokerage commissions and potentially less favorable tax consequences for Fund shareholders.We continue to believe the costs associated with higher turnover are outweighed by the benefits of active risk management. The quick shift towards risk aversion in May and June illustrates the existing “risk on – risk off” nature of the global markets.By historical standards, asset classes have generated highly correlated returns since 2008. Now that the recovery has largely played out, we anticipate asset class correlations returning to historical norms which may allow for better diversification and lower risk. As this happens, high quality portfolio managers will stand out. Although past performance is not a guarantee of future results, we feel that this environment is especially well suited for the Fund, its alternative strategies, and its stable of world class portfolio managers.As witnessed by the Fund’s return/risk profile since its inception (March 3, 2008), we continue to focus on the generation of long term capital appreciation with significantly less risk than the broad market. Sincerely, James Calhoun Portfolio Manager Opinions expressed are those of the Fund, are subject to change, and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risk and differences in accounting methods.The Fund invests in smaller companies which involve additional risks such as limited liquidity and greater volatility.Investments in debt securities decrease in value when interest rates rise and this risk is greater for longer-term debt securities.Certain hedging techniques and leverage employed in the management of the Fund may accelerate the velocity of possible losses.Short selling involves the risk of a potentially unlimited increase in the market value of the security sold short, which could result in potentially unlimited loss for the Fund.Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Fund.Options held in the Fund may be illiquid and the fund manager may have difficulty closing out a position.The Fund’s strategies and potential for high turnover could affect the amount, timing and character of distributions.The Fund bears its share of the fees and expenses of the underlying ETFs.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying ETFs.Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to the net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the 4 exchange on which they trade, which may impact the Fund’s ability to sell its shares.Alternative investments may not be suitable for all investors. Drawdown is the peak-to-trough decline during a specific record period of an investment, fund or commodity.A drawdown is usually quoted as the percentage between the peak and the trough. Beta measures the sensitivity of rates of return on a fund to general market movements. Alpha is an annualized return measure of how much better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk. Must be preceded or accompanied by a prospectus. The Alternative Strategies Mutual Fund is distributed by Quasar Distributors, LLC. 5 ALTERNATIVE STRATEGIES MUTUAL FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/10 – 2/28/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay an initial sales charge of 5.75% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Fund within 30 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees and dividends on short positions. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 6 ALTERNATIVE STRATEGIES MUTUAL FUND Expense Example (continued) (Unaudited) Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class I Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/10 2/28/11 9/1/10 – 2/28/11* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 3.30%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $12.90. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $12.47. Class A Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/10 2/28/11 9/1/10 – 2/28/11* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 3.58%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $14.19. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $13.71. 7 ALTERNATIVE STRATEGIES MUTUAL FUND Investment Highlights (Unaudited) The investment objective of the Fund is long term capital appreciation with low correlation to broad market indices. The Fund seeks to achieve its investment objective by investing primarily in both long and short positions in common and preferred stocks and other equity instruments, bonds and other fixed income securities, derivative securities, and other investment companies, including exchange-traded funds (“ETFs”) and money market funds in proportions consistent with the Advisor’s evaluation of their expected risks and returns. In making these allocations the Advisor considers various factors, including macroeconomic conditions, corporate earnings at a macro level, anticipated inflation and interest rates, consumer risk and the status of the market as a whole. The Fund’s assets may be allocated between equity securities and fixed-income securities at the discretion of the Advisor. The Fund’s allocation of portfolio assets as of February 28, 2011 is shown below. Allocation of Portfolio Assets % of Net Assets 8 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS I Investment Highlights (continued) (Unaudited) Average Annual Returns as of February 28, 2011 Since One Inception Year (3/3/08) Alternative Strategies Mutual Fund – Class I 4.45% 1.06% S&P 500 Index 22.57% 2.18% HFRX Global Hedge Fund Index 6.29% (6.97)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-506-7390. The Fund imposes a 2.00% redemption fee on shares held less than thirty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The HFRX Global Hedge Fund Index is designed to be representative of the overall composition of the hedge fund universe. It is comprised of all eligible hedge fund strategies; including but not limited to convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage. The strategies are asset weighted based on the distribution of assets in the hedge fund industry. Hedge Fund Research, Inc. (HFR) utilizes a UCITSIII compliant methodology to construct the HFRX Hedge Fund Indices.The methodology is based on defined and predetermined rules and objective criteria to select and rebalance components to maximize representation of the Hedge Fund Universe. HFRX Indices utilize state-of-the-art quantitative techniques and analysis; multi-level screening, cluster analysis, Monte-Carlo simulations and optimization techniques ensure that each Index is a pure representation of its corresponding investment focus. Full strategy and regional descriptions (multi-language), as well as the full ‘HFRX Hedge Fund Indices Defined Formulaic Methodology’ may be downloaded at www.hfrx.com. One cannot invest directly in an index. 9 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS I Investment Highlights (continued) (Unaudited) Growth of $10,000 Investment 10 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS A Investment Highlights (continued) (Unaudited) Average Annual Returns as of February 28, 2011(1) Since One Inception Year (10/15/08) Alternative Strategies Mutual Fund – Class A – With Load )% % Alternative Strategies Mutual Fund – Class A – No Load % % S&P 500 Index % % HFRX Global Hedge Fund Index % % With load returns reflect the deduction of the current maximum initial sales load of 5.75%. Returns without load do not reflect the deduction of the current maximum sales charges. Had the sale load been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-506-7390. The Fund imposes a 2.00% redemption fee on shares held less than thirty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. The HFRX Global Hedge Fund Index is designed to be representative of the overall composition of the hedge fund universe. It is comprised of all eligible hedge fund strategies; including but not limited to convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage. The strategies are asset weighted based on the distribution of assets in the hedge fund industry. Hedge Fund Research, Inc. (HFR) utilizes a UCITSIII compliant methodology to construct the HFRX Hedge Fund Indices.The methodology is based on defined and predetermined rules and objective criteria to select and rebalance components to maximize representation of the Hedge Fund Universe. HFRX Indices utilize state-of-the-art quantitative techniques and analysis; multi-level screening, cluster analysis, Monte-Carlo simulations and optimization techniques ensure that each Index is a pure representation of its corresponding investment focus. Full strategy and regional descriptions (multi-language), as well as the full ‘HFRX Hedge Fund Indices Defined Formulaic Methodology’ may be downloaded at www.hfrx.com. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. 11 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS A Investment Highlights (continued) (Unaudited) Growth of $10,000 Investment 12 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments February 28, 2011 Shares Value COMMON STOCKS – 53.07% Administrative and Support Services – 0.36% Paychex, Inc. (c) $ Air Transportation – 0.15% AMR Corp. (a) (c) Beverage and Tobacco Product Manufacturing – 2.14% Altria Group, Inc. (c) British American Tobacco PLC – ADR Central European Distribution Corp. (a) Cia Cervecerias Unidas SA – ADR Diageo PLC – ADR Molson Coors Brewing Co. Broadcasting (except Internet) – 0.67% CTC Media, Inc. DIRECTV (a)(c) Building Material and Garden Equipment and Supplies Dealers – 0.40% Home Depot, Inc. (c) Chemical Manufacturing – 2.28% Biogen Idec, Inc. (a)(c) The Dow Chemical Co. (c) Eli Lilly & Co. (c) Novartis AG – ADR Pfizer, Inc. (c) Sanofi-Aventis SA – ADR Teva Pharmaceutical Industries Ltd. – ADR Computer and Electronic Product Manufacturing – 3.63% Dell, Inc. (a)(c) Hewlett-Packard Co. (c) Intel Corp. (c) L-3 Communications Holdings, Inc. (c) LG Display Co., Ltd. – ADR Nokia OYJ – ADR Northrop Grumman Corp. (c) Raytheon Co. (c) Research In Motion Ltd. (a)(b) Sensata Technologies Holding NV (a)(b) Sony Corp. – ADR The accompanying notes are an integral part of these financial statements. 13 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2011 Shares Value Computer and Electronic Product Manufacturing – 3.63% (continued) Taiwan Semiconductor Manufacturing Co., Ltd. – ADR $ Tyco International Ltd. (b)(c) Xilinx, Inc. (c) Credit Intermediation and Related Activities – 7.65% ABSA Group Ltd. – ADR Banco Bilbao Vizcaya Argentaria SA – ADR Banco Santander SA – ADR The Bank Holdings, Inc. (a) Bank Of America Corp. (c) Barclays PLC – ADR BB&T Corp. (c) Capital One Financial Corp. (c) China Construction Bank Corp. – ADR Citigroup, Inc. (a)(c) Commercial International Bank Egypt SAE – ADR Credit Suisse Group AG – ADR Grupo Financiero Banorte SAB de CV – ADR ICICI Bank Ltd. – ADR Industrial & Commercial Bank of China – ADR JPMorgan Chase & Co. (c) Malayan Banking Bhd. – ADR Meritor Savings Bank (a) Regions Financial Corporation (c) Shinhan Financial Group Co., Ltd. – ADR State Street Corp. (c) SunTrust Banks, Inc. (c) Woori Finance Holdings Co., Ltd. – ADR Crop Production – 0.14% Cosan Ltd. (b) Cresud SACIF y A – ADR Electrical Equipment, Appliance, and Component Manufacturing – 0.42% Harbin Electric, Inc. (a) Jinpan International Ltd. (b) Electronics and Appliance Stores – 0.34% Ingram Micro, Inc. (a)(c) Fabricated Metal Product Manufacturing – 0.20% Cameron International Corp. (a)(c) The accompanying notes are an integral part of these financial statements. 14 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2011 Shares Value Food and Beverage Stores – 0.64% Kroger Co. (c) $ Safeway, Inc. (c) Food Manufacturing – 1.36% Archer-Daniels-Midland Co. (c) Bunge Ltd. (b)(c) Dean Foods Company (a)(c) JM Smucker Co. (c) Zhongpin, Inc. (a)(b) Food Services and Drinking Places – 0.04% Yum! Brands, Inc. General Merchandise Stores – 1.03% Sears Holdings Corp. (a)(c) Wal-Mart Stores, Inc. (c) Health and Personal Care Stores – 0.84% CVS Caremark Corp. (c) McKesson Corp. (c) Heavy and Civil Engineering Construction – 0.27% Aveng Ltd. – ADR Fluor Corp. (c) Insurance Carriers and Related Activities – 3.12% Aflac, Inc. (c) Allstate Corp. (c) Hartford Financial Services Group, Inc. (c) ING Groep NV – ADR (a) Prudential Financial, Inc. (c) Travelers Companies, Inc. (c) UnitedHealth Group, Inc. (c) WellPoint, Inc. (a)(c) Machinery Manufacturing – 2.07% General Electric Co. (c) Stanley Black & Decker, Inc. (c) Management of Companies and Enterprises – 0.45% Genting Bhd. – ADR Morgan Stanley (c) The accompanying notes are an integral part of these financial statements. 15 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2011 Shares Value Merchant Wholesalers, Nondurable Goods – 1.15% AmerisourceBergen Corp. (c) $ Cardinal Health, Inc. (c) SUPERVALU, Inc. (c) Mining (except Oil and Gas) – 3.49% Barrick Gold Corp. (b) BHP Billiton Ltd. – ADR (c) Cia de Minas Buenaventura SA – ADR Consol Energy, Inc. (c) Harmony Gold Mining Co., Ltd. – ADR Newmont Mining Corp. (c) Peabody Energy Corp. (c) Rio Tinto PLC – ADR St. Andrew Goldfields Ltd. (a)(b) Thompson Creek Metals Co., Inc. (a)(b) Vale SA – ADR Yanzhou Coal Mining Co., Ltd. – ADR Miscellaneous Manufacturing – 0.25% Intuitive Surgical, Inc. (a)(c) Motion Picture and Sound Recording Industries – 0.54% Time Warner, Inc. (c) Nonmetallic Mineral Product Manufacturing – 0.13% Pretoria Portland Cement Co., Ltd. – ADR Oil and Gas Extraction – 2.64% Chesapeake Energy Corp. (c) CNOOC Ltd. – ADR Marathon Oil Corp. (c) PetroChina Co., Ltd. – ADR PTT Exploration & Production PCL – ADR Sasol Ltd. – ADR Southwestern Energy Co. (a) Total SA – ADR (c) Paper Manufacturing – 0.26% International Paper Co. (c) Suzano Papel e Celulose SA – ADR The accompanying notes are an integral part of these financial statements. 16 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2011 Shares Value Petroleum and Coal Products Manufacturing – 3.82% Chevron Corp. (c) $ China Petroleum & Chemical Corp. – ADR ConocoPhillips (c) ENI SpA – ADR Exxon Mobil Corp. (c) Sunoco, Inc. (c) Valero Energy Corp. (c) Plastics and Rubber Products Manufacturing – 0.19% The Goodyear Tire & Rubber Co. (a)(c) Primary Metal Manufacturing – 1.14% Alcoa, Inc. (c) Aluminum Corp. of China Ltd. – ADR (a) POSCO – ADR Ternium SA – ADR Usinas Siderurgicas de Minas Gerais SA – ADR Professional, Scientific, and Technical Services – 0.61% Cognizant Technology Solutions Corp. (a)(c) Computer Sciences Corp. (c) Infosys Technologies Ltd. – ADR Publishing Industries (except Internet) – 0.67% News Corp. (c) SAP AG – ADR Rail Transportation – 0.25% CSX Corp. (c) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.88% Deutsche Bank AG (b) NASDAQ OMX Group, Inc. (a)(c) Support Activities for Mining – 1.09% Diamond Offshore Drilling, Inc. (c) Gazprom OAO – ADR (a) Telecommunications – 3.91% Advanced Info Service PCL – ADR America Movil SAB de CV – ADR The accompanying notes are an integral part of these financial statements. 17 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2011 Shares Value Telecommunications – 3.91% (continued) AT&T, Inc. (c) $ China Mobile Ltd. – ADR Millicom International Cellular SA (b) Philippine Long Distance Telephone Co. – ADR Sprint Nextel Corp. (a)(c) Telefonica SA – ADR (c) Telekomunikacja Polska SA – ADR Verizon Communications, Inc. Transportation Equipment Manufacturing – 1.15% Embraer SA – ADR Ford Motor Co. (a)(c) General Dynamics Corp. (c) Lockheed Martin Corp. (c) Utilities – 2.31% Ameren Corp. (c) Cia de Saneamento Basico do Estado de Sao Paulo – ADR Constellation Energy Group, Inc. (c) Duke Energy Corp. (c) Enersis SA – ADR Entergy Corp. (c) Exelon Corp. (c) FirstEnergy Corp. (c) NRG Energy, Inc. (a)(c) Water Transportation – 0.37% DryShips, Inc. (a)(b) Wholesale Electronic Markets and Agents and Brokers – 0.02% General Metals Corp. (a) TOTAL COMMON STOCKS (Cost $11,369,706) CONVERTIBLE PREFERRED STOCKS – 0.42% Transportation Equipment Manufacturing – 0.42% Ford Motor Co. Capital Trust II (c) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $104,200) PREFERRED STOCKS – 1.02% Credit Intermediation and Related Activities – 0.47% Banco Bradesco SA (b) BanColombia SA (b) The accompanying notes are an integral part of these financial statements. 18 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2011 Shares Value Oil and Gas Extraction – 0.25% Petroleo Brasileiro SA (b) $ Telecommunications – 0.15% Vivo Participacoes SA (b) Utilities – 0.15% Cia Energetica de Minas Gerais (b) Cia Paranaense de Energia (b) TOTAL PREFERRED STOCKS (Cost $240,411) WARRANTS – 0.08% Insurance Carriers and Related Activities – 0.08% American International Group, Inc. Expiration: January, 2021, Exercise Price: $45.000 (a)(c) TOTAL WARRANTS (Cost $18,882) EXCHANGE-TRADED FUNDS – 23.51% Financial Select Sector SPDR Fund (c) Health Care Select Sector SPDR Fund (c) Industrial Select Sector SPDR Fund (c) iShares Barclays TIPS Bond Fund (a) iShares Dow Jones US Oil Equipment & Services Index Fund (c) iShares MSCI Brazil Index Fund iShares MSCI Canada Index Fund (c) iShares MSCI Chile Investable Market Index Fund iShares MSCI EAFE Index Fund (c) iShares MSCI Emerging Markets Index Fund iShares MSCI Malaysia Index Fund iShares MSCI Mexico Investable Market Index Fund (c) iShares MSCI Singapore Index Fund (c) iShares MSCI South Africa Index Fund iShares MSCI South Korea Index Fund iShares MSCI Taiwan Index Fund iShares MSCI Turkey Index Fund Market Vectors – Gold Miners ETF (c) Market Vectors – Poland ETF Market Vectors – Russia ETF PowerShares DB US Dollar Index Bullish Fund (a)(c) PowerShares India Portfolio ProShares Short MSCI Emerging Markets (a)(c) SPDR S&P China ETF The accompanying notes are an integral part of these financial statements. 19 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2011 Shares Value EXCHANGE-TRADED FUNDS – 23.51% (continued) SPDR S&P Emerging Middle East & Africa ETF $ Technology Select Sector SPDR Fund (c) TOTAL EXCHANGE-TRADED FUNDS (Cost $5,333,309) CLOSED-END FUNDS – 2.47% Aberdeen Indonesia Fund, Inc. China Fund, Inc. Greater China Fund, Inc. India Fund, Inc. Korea Fund, Inc. (a) Taiwan Fund, Inc. (a) Thai Fund, Inc. TOTAL CLOSED-END FUNDS (Cost $523,287) Principal Amount CONVERTIBLE BONDS – 12.50% Administrative and Support Services – 0.67% WebMD Health Corp. 2.500%, 01/31/2018 (c) $ Chemical Manufacturing – 0.57% Amylin Pharmaceuticals, Inc. 3.000%, 06/15/2014 (c) Computer and Electronic Product Manufacturing – 1.52% Alere, Inc. 3.000%, 05/15/2016 (c) Suntech Power Holdings Co., Ltd. 3.000%, 03/15/2013 (b)(c) Electrical Equipment, Appliance, and Component Manufacturing – 0.83% Greatbatch, Inc. 2.250%, 06/15/2013 (c) Insurance Carriers and Related Activities – 0.73% Tower Group, Inc. 5.000%, 09/15/2014 Management of Companies and Enterprises – 0.77% American Equity Investment Life Holding Co. 3.500%, 09/15/2015 (c) The accompanying notes are an integral part of these financial statements. 20 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2011 Principal Amount Value Merchant Wholesalers, Durable Goods – 0.85% PSS World Medical, Inc. 3.125%, 08/01/2014 $ $ Miscellaneous Manufacturing – 0.57% American Medical Systems Holdings, Inc. 4.000%, 09/15/2041 (c) Professional, Scientific, and Technical Services – 3.37% Cadence Design System, Inc. 2.625%, 06/01/2015 (c) Cephalon, Inc. 2.000%, 06/01/2015 (c) Cubist Pharmaceuticals, Inc. 2.500%, 11/01/2017 (c) VeriSign, Inc. 3.250%, 08/15/2037 (c) Publishing Industries (except Internet) – 1.00% CSG Systems International, Inc. 3.000%, 03/01/2017 (c) Rovi Corp. 2.625%, 02/15/2040 (c) Rental and Leasing Services – 0.50% Exterran Holdings, Inc. 4.250%, 06/15/2014 (c) Telecommunications – 0.70% Virgin Media, Inc. 6.500%, 11/15/2016 (c) Water Transportation – 0.42% DryShips, Inc. 5.000%, 12/01/2014 (b)(c) TOTAL CONVERTIBLE BONDS (Cost $2,784,261) The accompanying notes are an integral part of these financial statements. 21 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2011 Principal Amount Value CORPORATE BONDS – 2.10% Credit Intermediation and Related Activities – 0.87% BOM Capital PLC 6.699%, 03/11/2015 (b) $ $ Funds, Trusts, and Other Financial Vehicles – 0.49% Bumi Capital Pte Ltd. 12.000%, 11/10/2016 (b) Waste Management and Remediation Services – 0.74% Covanta Holding Corp. 3.250%, 06/01/2014 (c) TOTAL CORPORATE BONDS (Cost $466,035) FOREIGN GOVERNMENT AGENCY ISSUES – 0.69% City of Buenos Aires 12.500%, 04/06/2015 (b) TOTAL FOREIGN GOVERNMENT AGENCY ISSUES (Cost $155,294) FOREIGN GOVERNMENT BONDS – 1.24% Russian Foreign Bond – Eurobond 3.625%, 04/29/2015 (b) Ukraine Government International Bond 6.580%, 11/21/2016 (b) TOTAL FOREIGN GOVERNMENT BONDS (Cost $285,181) U.S. GOVERNMENT BONDS – 4.39% United States Treasury Inflation Indexed Bonds – 4.39% 1.250%, 04/15/2014 2.375%, 01/15/2025 TOTAL U.S. GOVERNMENT BONDS (Cost $1,026,252) Contracts PURCHASED OPTIONS – 0.15% Call Options – 0.14% Crude Oil Future Expiration: November, 2015, Exercise Price: $100.000 2 TOTAL CALL OPTIONS The accompanying notes are an integral part of these financial statements. 22 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Investments (continued) February 28, 2011 Contracts Value Put Options – 0.01% E-mini Nasdaq 100 Index Expiration: April, 2011, Exercise Price: $2,320.000 1 $ E-mini S&P 500 Index Expiration: May, 2011, Exercise Price: $1,200.000 2 TOTAL PUT OPTIONS TOTAL PURCHASED OPTIONS (Cost $28,755) Principal Amount SHORT-TERM INVESTMENTS – 8.25% Money Market Funds – 8.25% AIM STIT – Liquid Assets Portfolio (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,977,731) Total Investments (Cost $24,313,304) – 109.89% Liabilities in Excess of Other Assets – (9.89)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Non-income producing security. (b) Foreign issued security. (c) All or portion of these securities are pledged as collateral for short positions. The accompanying notes are an integral part of these financial statements. 23 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Securities Sold Short February 28, 2011 Shares Value 3M Co. $ Abbott Laboratories Aflac, Inc. Alere, Inc. Allergan, Inc. Amazon.com, Inc. American Equity Investment Life Holding Co. American Express Co. American Medical Systems Holdings, Inc. American Tower Corp. Amgen, Inc. Apache Corp. Apple, Inc. Berkshire Hathaway, Inc. – Class B BlackRock, Inc. Broadcom Corp. Cadence Design System, Inc. Celgene Corp. Cephalon, Inc. Cisco Systems, Inc. The Coca-Cola Co. Cognizant Technology Solutions Corp. Colgate-Palmolive Co. Corning, Inc. Covanta Holding Corp. CSG Systems International, Inc. Cubist Pharmaceuticals, Inc. Danaher Corp. Deere & Co. DIRECTV Dominion Resources, Inc. DryShips, Inc. (a) eBay, Inc. EMC Corporation Energy Select Sector SPDR Fund (b) EOG Resources, Inc. Expeditors International of Washington, Inc. Exterran Holdings, Inc. Franklin Resources, Inc. Freeport-McMoRan Copper & Gold Inc. Gilead Sciences, Inc. The Goldman Sachs Group, Inc. Goodrich Corp. Google, Inc. Greatbatch, Inc. International Business Machines Corp. iShares Russell 2000 Index Fund (b) The accompanying notes are an integral part of these financial statements. 24 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Securities Sold Short (continued) February 28, 2011 Shares Value Johnson & Johnson $ Las Vegas Sands Corp. Mastercard, Inc. McDonald's Corp. Merck & Co., Inc. Microsoft Corp. NetApp, Inc. Newmont Mining Corp. NextEra Energy, Inc. NIKE, Inc. Occidental Petroleum Corporation Oracle Corp. PepsiCo, Inc. Philip Morris International, Inc. Praxair, Inc. Precision Castparts Corp. Priceline.com, Inc. The Procter & Gamble Co. PSS World Medical, Inc. QUALCOMM, Inc. Rovi Corp. Schlumberger Ltd. (a) Simon Property Group, Inc. Southern Co. SPDR S&P 500 ETF (b) Stanley Black & Decker, Inc. Starbucks Corp. Texas Instruments, Inc. Tower Group, Inc. Union Pacific Corp. United Parcel Service, Inc. United Technologies Corp. VeriSign, Inc. Virgin Media, Inc. Visa, Inc. The Walt Disney Co. WebMD Health Corp. Wells Fargo & Co. 96 Whole Foods Market, Inc. Yahoo!, Inc. Yum! Brands, Inc. TOTAL SECURITIES SOLD SHORT (Proceeds $7,614,550) $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) Exchange-Traded Fund The accompanying notes are an integral part of these financial statements. 25 ALTERNATIVE STRATEGIES MUTUAL FUND Schedule of Open Futures Contracts February 28, 2011 Number Unrealized of Contracts Settlement Appreciation/ Description Sold Month (Depreciation) E-mini MSCI Emerging Markets 20 March-11 $ ) EURO FX Currency 1 March-11 ) US 10 Year Note 5 June-11 ) US Long Bond 5 June-11 ) TOTAL FUTURES CONTRACTS SOLD $ ) Number Unrealized of Contracts Settlement Appreciation/ Description Purchased Month (Depreciation) US 5 Year Note 4 June-11 $ S&P 500 E-mini 50 March-11 Mexican Peso 5 March-11 TOTAL FUTURES CONTRACTS PURCHASED $ The accompanying notes are an integral part of these financial statements. 26 ALTERNATIVE STRATEGIES MUTUAL FUND Statement of Assets and Liabilities February 28, 2011 Assets Investments, at value (cost $24,313,304) $ Deposit for short sales at broker Deposit for futures at broker Dividends and interest receivable Receivable for investments sold Receivable for Fund shares issued Other assets Total Assets Liabilities Securities sold short, at value (proceeds $7,614,550) Payable for Fund shares redeemed Payable to affiliates Payable for investments purchased Payable to Advisor Dividends payable on short positions Accrued distribution fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments Short transactions ) Futures contracts Options contracts Net Assets $ Class A Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share(1) $ Maximum offering price per share ($15.56/0.9425) $ Class I Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a redemption fee. The accompanying notes are an integral part of these financial statements. 27 ALTERNATIVE STRATEGIES MUTUAL FUND Statement of Operations For the Year Ended February 28, 2011 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Dividends on short positions Interest expense Transfer agent fees and expenses Administration fees Fund accounting fees Legal fees Federal and state registration fees Audit and tax fees Custody fees Chief Compliance Officer fees and expenses Reports to shareholders Distribution Fees – Class A Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Advisor (Note 4) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Option contracts expired or closed ) Short transactions ) Futures contracts closed ) Change in net unrealized appreciation/depreciation on: Investments Short transactions ) Futures contracts Options contracts Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets from Operations $ Net of $16,734 in foreign withholding taxes and fees. The accompanying notes are an integral part of these financial statements. 28 ALTERNATIVE STRATEGIES MUTUAL FUND Statement of Changes in Net Assets Year Ended Year Ended February 28, 2011 February 28, 2010 From Operations Net investment loss $ ) $ ) Net realized gain (loss) from: Investments Foreign currency translation — 47 Option contracts expired or closed ) — Short transactions ) ) Futures contracts closed ) ) Change in net unrealized appreciation (depreciation) on: Investments Short transactions ) ) Futures contracts ) Options contracts — Net increase in net assets from operations From Distributions Net investment income – Class I — ) Net realized gain on investments – Class A ) — Net realized gain on investments – Class I ) — Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Class A Proceeds from shares sold – Class I Net asset value of shares issued in reinvestment of distributions to shareholders – Class A — Net asset value of shares issued in reinvestment of distributions to shareholders – Class I Payments for shares redeemed – Class A(1) ) ) Payments for shares redeemed – Class I(2) ) ) Net increase (decrease) in net assets from capital share transactions ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of period End of period $ $ Accumulated Net Investment Income $ — $ Net of redemption fees of $155 for the year ended February 28, 2011. Net of redemption fees of $892 and $648 for the years ended February 28,2011 and February 28, 2010, respectively. The accompanying notes are an integral part of these financial statements. 29 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended February 28, February 28, February 28, Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) ) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From net investment income — ) From net realized gain on investments ) — — Total distributions paid ) ) Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ $ Total Return(3) % % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4)(5) % % % After waiver and expense reimbursement(4)(5) % % % Ratio of net investment loss to average net assets: Before waiver and expense reimbursement(5) )% )% )% After waiver and expense reimbursement(5) )% )% % Portfolio turnover rate(3) % % % Class I commenced operations on March 3, 2008. Per share net investment income was calculated using average shares outstanding. Not annualized for periods less than a full year. The ratio of expenses to average net assets includes dividends on short positions and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and interest expense were 2.92% and 2.50%, 3.40% and 2.50%, and 4.54% and 2.76% for the year ended February 28, 2011, for the year ended February 28, 2010 and the period ended February 28, 2009, respectively. Annualized for periods less than one year. Less than a half cent per share. The accompanying notes are an integral part of these financial statements. 30 ALTERNATIVE STRATEGIES MUTUAL FUND — CLASS A Financial Highlights Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended February 28, February 28, February 28, Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) ) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From net investment income — — ) From net realized gain on investments ) — — Total distributions paid ) — ) Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ $ Total Return(3) % % )% Supplemental Data and Ratios: Net assets at end of period (000's) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4)(5) % % % After waiver and expense reimbursement(4)(5) % % % Ratio of net investment loss to average net assets: Before waiver and expense reimbursement(5) )% )% )% After waiver and expense reimbursement(5) )% )% % Portfolio turnover rate(3) % % % Class A commenced operations on November 5, 2008. Per share net investment income was calculated using average shares outstanding. Not annualized for periods less than a full year. The ratio of expenses to average net assets includes dividends on short positions and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and interest expense were 3.18% and 2.75%, 3.65% and 2.75%, and 6.20% and 2.75% for the year ended February 28, 2011, for the year ended February 28, 2010 and the period ended February 28, 2009, respectively. Annualized for periods less than one year. Less than a half cent per share. The accompanying notes are an integral part of these financial statements. 31 ALTERNATIVE STRATEGIES MUTUAL FUND Notes to Financial Statements February 28, 2011 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Alternative Strategies Mutual Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long term capital appreciation with low correlation to broad market indices. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on March 3, 2008. Effective October 15, 2008, the Fund issued a new class of shares, Class A, and renamed the existing class as Class I. Class A shares commenced operations November 5, 2008. Class A shares are subject to a 0.25% distribution fee. Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Ascentia Capital Partners, LLC (the “Advisor”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price on the exchange that the Fund generally considers to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the closing bid price on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is credited or amortized on a straight-line basis until maturity. 32 ALTERNATIVE STRATEGIES MUTUAL FUND Notes to Financial Statements (continued) February 28, 2011 Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day futures contracts are valued, at the average of quoted bid and asked prices as of the close of such exchange or board of trade. When market quotations are not readily available, any security or other asset is valued at its fair value as determined in good faith in accordance with procedures adopted by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market, and/or world events cause the Advisor to believe that a security’s last sale price or NOCP may not reflect its actual market value at the time of the U.S. market close. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of February 28, 2011: 33 ALTERNATIVE STRATEGIES MUTUAL FUND Notes to Financial Statements (continued) February 28, 2011 Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks $ $ $
